DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 November 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarabandi et al. (US Pub. 2006/0055619), in view of Wu (US Pub. 2007/0069959).

Regarding claim 1, Sarabandi in figures 5 and 10 disclose an antenna element (For example, Fig. 5: CSLA 44), comprising an outer conductor (arches 50+52) forming a perimeter of the antenna element; and an inner conductor (sector 48) physically and electrically connected to the outer conductor (50/52) only at an intermediate connection at an inner portion of the outer conductor (50/52. See junction of elements 48+50+52), wherein the outer conductor (50+52) and the inner conductor (48) are arranged to form a slot therebetween, and the slot extends around the inner conductor (48) such that each end of the slot is adjacent to the intermediate connection.
Moreover, for the sake of argument, Wu in figure 3 teaches an antenna element, comprising an outer conductor (radiation element 310) forming a perimeter of the antenna element; and an inner conductor (feeding element 310c) physically and electrically connected to the outer conductor (310) only at an intermediate connection at an inner portion of the outer conductor (310), wherein the outer conductor (310) and the inner conductor (310c) are arranged to form a slot (312 a-b) therebetween, and the slot extends around the inner conductor (310c) such that each end of the slot (310 a/b) is adjacent to the intermediate connection.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Sarabandi and Wu to form an antenna element with a slot that extends around the inner conductor such that each end of the slot is adjacent to the intermediate connection, as claimed, in order for the slot to produce an impedance matching element between the grounded outer conductor and the feed inner element, thus resulting in an effective radiating antenna with reduced losses.

Regarding claim 2, Sarabandi in figures 5 and 10 disclose an antenna element wherein the inner conductor (48) includes a feed point (54) adapted to receive an electrical connection distal to the intermediate connection (top portion of 48).

Regarding claim 3, Sarabandi in figures 5 and 10 disclose an antenna element wherein the perimeter of the outer conductor (50+52) includes a cylindrical shape.

Regarding claim 4, Sarabandi does not explicitly discloses: wherein the perimeter of the antenna element is within ten percent of a wavelength from half of the wavelength that the antenna element is adapted to receive.
However, Sarabandi in paragraph 41-46 teaches that the dimensions of the antenna can be scaled in wavelength to achieve an arbitrarily different frequency band of operation. The dimensions are increased to lower the lowest and highest frequencies of operation and simplify the radiation pattern measurements. In addition, Sarabandi teaches that electric currents on the surface of the antenna can be computed using a full-wave simulation tool based on the method of moments. Therefore, scaling the antenna to the desired parameters to improve radiation efficiency.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a full-wave simulation tool based on the method of moments as taught by Sarabandi to produce an antenna wherein the perimeter of the antenna element is within ten percent of a wavelength from half of the wavelength that the antenna element is adapted to receive, because calculations and simulations on current distribution are well known to those of skill in the art in order to produce efficient antennas that can function in the desired frequency of operation prior to production.  

Regarding claim 5, Sarabandi as modified, in view of Wu (Figure 3) teaches an antenna element wherein the slot (312 a/b) meanders on each side of the inner conductor (310c).
Sarabandi and Wu do not explicitly disclose: such that the slot includes a length that is within ten percent of a wavelength from half of the wavelength that the antenna element is adapted to receive.
However, Wu in para. 25 teaches that the slot can have varieties of shapes without loosing the purpose of efficient electromagnetic radiation and impedance patching between feed and grounded antenna portions. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wu in the antenna element of Sarabandi to form the claimed invention, since it was known at the time of the invention that slot shapes can be modified according to designer choice while maintaining efficient electromagnetic radiation and impedance patching between feed and grounded antenna portions. 

Regarding claim 6, Sarabandi does not disclose: a planar portion that at least forms the perimeter of the antenna element, and a protruding section that protrudes from the planar portion.
However, Wu in figure 3 teaches an antenna element further comprising a planar portion (bottom edge of vertical sidewalls of 310) that at least forms the perimeter of the antenna element, and a protruding section (vertical height of sidewalls 310) that protrudes from the planar portion.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a planar portion and a protruding section according to Wu to form the claimed invention in order for the radiating element to conform to a surface mounted chip antenna (Wu para. 25) and to create a distance between ground plane and radiating element to reduce interference and improve impedance matching.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (limitations of claim 6).
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Sarabandi and Wu do not teach or suggest an antenna element “wherein the protruding section includes a dome shape, the inner conductor includes a feed point adapted to receive an electrical connection distal to the intermediate connection, and the intermediate connection is adapted to be angled towards a ground plane due to the dome shape of the protruding section”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845